DETAILED ACTION
This Non-Final action is responsive to communications: 02/18/2022.
Claims 1, 2, 4, 7, 11, 13 and 21 are amended.  Claim 8 is canceled and claims 8, 12, 14, 16-20 are in cancelled status. Claims 1-7, 9-11, 13, 15 and 21-27 are pending in the application. Claims 1, 11, and 21 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-4, 9, 11, 13, 21-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nii et al. (US 2006/0262628 A1).
	Regarding independent claim 1, Nii teaches a memory device (Fig. 1 “semiconductor memory device” employing Fig. 8 write assist circuit. See Fig. 8-Fig. 10) comprising: 
a cell array (Fig. 1: 1) comprising a plurality of memory cells (para [0092]); 
n word lines (Fig. 1: WL0-WLn. See also Fig. 8: WL0-WL3) extending in a first direction (Fig. 1: x-direction), wherein the n word lines are sequentially arranged in the cell array and comprise a first word line, an n-th word line (Fig. 1, Fig. 8: WL’s in context of para [0092]), and 
a plurality of word lines interposed between the first word line and the n-th word line (Fig. 1 and Fig. 8 WL’s in context of para [0092]); 
a plurality of bit lines (Fig. 1: BL0-BLn) extending in a second direction (Fig. 1: y-direction) in the cell array (Fig. 1 and Fig. 8 BL’s in context of para [0092]), 
wherein the second direction (Fig. 1: y-direction) intersects with the first direction (Fig. 1: x-direction); 
a plurality of power lines (Fig. 1: PVL0-PVLn “power supply lines“. See Fig. 8: VDM line) extending in the second direction (Fig. 1: y-direction) in the cell array and (See Fig. 8: VDM line and Fig. 1 in context of para [0093], para [0095]: PVL’s connected to plurality of cells); 

    PNG
    media_image1.png
    462
    634
    media_image1.png
    Greyscale

a first power node (Fig. 8: PCKb/ VDD) located adjacent to the first word line (e.g. Fig. 8: WL0); 
a second power node (Fig. 8: PCKa/ VDD) located adjacent to the n-th word line (e.g. Fig. 8: WL3); 
a first switch (Fig. 8: PT3 in PCKb) connected between the first power node (Fig. 8: PCKb/ VDD) and at least one power line of the plurality of power lines (Fig. 8: VDM line, see para [0107]) , and configured to be turned on or turned off based on a first control signal (Fig. 8: output of NG1); 
a write driver (Fig. 1: 5) located adjacent to the n-th word line (Fig. 1: WLn) and connected to the plurality of bit lines (see Fig. 1 and Fig. 8); and 
a switch controller (Fig. 1: 3 and Fig. 8: NG1 combined) configured to receive a row address (Fig. 1: RA) and generate the first control signal (Fig. 8: output of NG1) based on the row address (in context of para [0150]-para [0152]: word line selection signal), 
wherein the switch controller (Fig. 1: 3 and Fig. 8: NG1 combined)  is further configured to turn off the first switch (Fig. 8: PT3) in response to the row address (selected WL according to row address) indicating the first word line during a write operation on memory cells (Fig. 9 in context of para [0150]-para [0152] and WL0 being selected: output of NG1 becomes high to turns off PT3 switch when WL0 selection signal is high),  and 
wherein n is a positive integer (n=4, four word lines used in the configuration).
Regarding claim 2, Nii teaches the memory device of claim 1, wherein the switch controller (Fig. 1: 3 and Fig. 8: NG1 combined)  is further configured to control the first switch (see in context of Fig. 10: PT3 in PCKA0) to tum off during a write operation on memory cells connected to the first to n/2-th word lines (see Fig. 9 Function in context of Fig. 10 array arrangement: bottom half of array controlled by PCKA0-PCKA3 and function shown in Fig. 9 where it s shown that selected WL in the region turns of PT3 switch).
Regarding claim 3, Nii teaches the memory device of claim 1, further comprising a second switch connected between the second power node (Fig. 8: PT3 in PCKa) and the at least one power line (Fig. 8: VDM line), 
wherein the switch controller is further configured to control the second switch to isolate the second power node from the at least one power line during a write operation on memory cells connected to the n-th word line (Fig. 9 in context of para [0150], para [0152] and WL3 being selected: output of NG1 becomes high to turns off PT3 switch when WL3 selection signal is high).
Regarding claim 4, Nii teaches the memory device of claim 3, wherein the switch controller is further configured to control the second switch to tum off during a write operation based on the row address indicating (n/2+ 1 )-th to n-th word lines (see Fig. 9 Function in context of Fig. 10 array arrangement: top half of array controlled by PCKB0-PCKB3 and function shown in Fig. 9 where it s shown that selected WL in the region turns of PT3 switch)
Regarding claim 9, Nii teaches the memory device of claim 1, wherein each of the plurality of memory cells comprises a static random access memory (SRAM) cell comprising a pair of cross- coupled inverters (para [0099]: SRAM).
Regarding independent claim 11, Nii teaches a memory device comprising: a cell array comprising a plurality of memory cells; n word lines extending in a first direction, wherein the n word lines are sequentially arranged in the cell array and comprise a first word line, an n-th word line, and a plurality of word lines interposed between the first word line and the n-th word line; a plurality of bit lines extending in a second direction in the cell array, wherein the second direction intersects with the first 
a first switch connected between the first power node and at least one power line of the plurality of power lines; a write driver located adjacent to the n-th word line and connected to the plurality of bit lines; and a
 switch controller configured to turn off the first switch during a write operation on memory cells connected to the first word line, wherein n is a positive integer.
(See claim 1 rejection analysis)
Regarding claim 13, Nii teaches The memory device of claim 11, wherein the switch controller is further configured to tum off the first switch during a write operation on memory cells connected to the first word line (See claim 2-3 rejection analysis)
Regarding independent claim 21, Nii teaches an operating method of a memory device with a cell array that includes a plurality of memory cells which are respectively connected to n word lines that are sequentially arranged and include a first word line, an n-th word line, a plurality of word lines interposed between the first word line and the n-th word line, and a plurality of power lines electrically connected to the plurality of memory cells; the memory device being configured to provide power to the plurality of power lines through a first path adjacent to the first word line and a second path adjacent to the n-th word line, the operating method comprising: receiving a write command, a write address, and write data; blocking the providing of power through one path, from among the first path and the second path, based on the write address 
(See claim 1 rejection analysis: method claim limitations are satisfied by apparatus claim limitations).
Regarding claim 22, Nii teaches the operating method of claim 21, wherein the blocking of the supplying of power comprises blocking the supplying of power through the first path based on the write address indicating the first word line (see claims 1-4 rejection analysis).
Regarding claim 23, Nii teaches the operating method of claim 21, wherein the blocking of the supplying of power comprises blocking the supplying of power through the second path based on the write address indicating the n-th word line. (see claims 1-4 rejection analysis. See also para [0068]).
Regarding claim 24, Nii teaches the operating method of claim 21, wherein the blocking of the supplying of power comprises: blocking the supplying of power through the first path based on the write address indicating one word line from among the first to n/2-th word lines; and blocking the supplying of power through the second path based on the write address indicating one word line from among the (n/2+1)-th to n-th word lines. (see claims 1-4 rejection analysis).
Regarding claim 26, Nii teaches the operating method of claim 21, wherein each of the plurality of memory cells comprises a static random access memory (SRAM) cell comprising a pair of cross- coupled inverters.
(See Claim 9 rejection)

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
11.	Claims 5-7, 10, 15, 23, 27 is/are rejected under 35 U.S.C. 103 as being obvious over Nii et al. (US 2006/0262628 A1), in view of Baeck et al. (US 2019/0080736 A1).
Regarding claim 5, Nii teaches the memory device of claim 1, the first power node and the second power node are configured to provide a positive supply voltage (Fig. 4: VDD), wherein the plurality of bit lines comprise a plurality of pairs of bit lines (Fig. 4: BL, /LB),
Nii is silent with respect to remaining provisions of this claim.
Baek teaches -  
wherein the write driver is further configured to apply a ground potential to one bit line of each of the plurality of pairs of bit lines during a write operation (limitation is known to ordinary skill in the art applicable for write process, see in context of para [0071] and para [0074]).
Nii and Baek are in analogous field of art of SRAM write assist scheme. Nii’s Write driver can be modified with additional components.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Baek into the teachings of Nii such that a write assist apparatus with added transistor/ switch components can be employed in order to improve precision and controllability of write operation and have benefits e.g. reduced disturbance (Baek para [0005]).
Regarding claim 6, Nii teaches the memory device of claim 1. Nii is silent with respect to remaining provisions of this claims. 
Baek teaches - 
a third power node (Fig. 3: upper VSS) located adjacent to the first word line (Fig. 3: WLn-1); 
a fourth power node (Fig. 3: upper VSS) located adjacent to the n-th word line (Fig. 3: WL0); and 
(Fig. 3: 131_1) connected between the third power node (Fig. 3: upper VSS) and the cell array (Fig. 3: 110), wherein the first power node and the second power node are configured to provide a positive supply voltage (Fig. 3: VDD), 
wherein the third power node and the fourth power node nodes are configured to provide a ground potential (Fig. 3: VSS), and 
wherein the switch controller is further configured to control the third switch to isolate the third power node from the plurality of memory cells to block receiving of current from the cell array during the write operation on the memory cells connected to the first word line (Fig. 4B write operation: during t3-t4 period WLn-1, WDn-1 and associated cells are turned off and isolated. Fig. 4B in context of para [0068] and para [0058]: upper VSS is isolated from WLn-1 during t3-t4 period which meets the limitation. Furthermore, one power node is enabled and other power node is disabled during Fig. 4B write process).
Nii and Baek are in analogous field of art of SRAM write assist scheme. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Baek into the teachings of Nii such that a write assist apparatus with added transistor/ switch components can be employed in order to improve precision and controllability of write operation and have benefits e.g. reduced disturbance (Baek para [0005]).
Regarding claim 7, Nii teaches the memory device of claim 1. Baeck further comprising a row driver (Fig. 3: 180) configured to activate one of the n word lines based on a row address (see Fig. 3: input to INV is based on address), wherein the switch controller (Fig. 2: 160 control logic and associated circuitry providing AS, VS, WD input signals) is further configured to control the first switch (Fig. 3: 141_1, INV combined) based on (based on as in correlation with) the row address (row address determines INV inputs).
Regarding claim 10, Nii teaches the memory device of claim 1. Baek teaches wherein the switch controller is further configured to control the first switch to electrically connect the first power node to the plurality of memory cells, during a write operation on memory cells connected to the n-th word line and during a read operation on the plurality of memory cells (see para [0048] and Fig. 4B).
Regarding claim 15, Nii teaches the memory device of claim 11. Baek teaches  wherein the first power node and the second power node are configured to provide a ground potential (See Fig. 3: VSS), wherein the plurality of bit lines comprise a plurality of pairs of bit lines (Fig. 3: BL, BLB), and 
wherein the write driver is further configured to apply a positive supply voltage to one bit line of each of the plurality of pairs of bit lines during a write operation (limitation is known to ordinary skill in the art applicable for write process, see in context of para [0071] and para [0074]).
Regarding claim 25, Nii and Baek teaches the operating method of claim 21, wherein the first path and the second path are configured to supply a positive supply voltage, and wherein the operating method further comprises applying a ground potential to one bit line of each of a plurality of pairs of bit lines arranged in the cell array, based on the write data. (See Claim 5 rejection)
Regarding claim 27, Nii teaches the operating method of claim 21. Baeck teaches further comprising: receiving a read command; and supplying power to the cell (See Fig. 9 red operation. See also see Fig. 4A in context of para [0055], para [0058]: both upper and lower VDD is used for operation).





Response to arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 21 have been considered but are moot because the new rejection added using different embodiment of existing reference. See new formulated rejection. Rejection does not rely on any reference/ embodiment applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has not argued substantively against dependent claim specific limitations and prior rejection is relied upon.
In view of persuasive arguments during 01/31/22 interview and arguments presented IN Remarks 02/18/2022, previous drawing and spec objections  are withdrawn; previous drawing and spec amendment are accepted.








Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Braceras (US 2009/0207650 A1): Fig. 1-Fig. 6 disclosure applicable for all claims. LEE (US 2019/0164596 A1): Fig. 1-Fig. 19 disclosure applicable for all claims. PARK (US 2019/0066773 A1): Fig. 1-Fig. 10 disclosure applicable.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825